Citation Nr: 0102465	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a skin rash, 
weakness in the arms and legs and deterioration of the spine, 
claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for a back injury 
causing deterioration of the spine with loss of strength in 
hands and arms.  

3.  Entitlement to an effective date earlier than May 15, 
1996, for the award of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  



REMAND

The effective date assigned for the award of service 
connection for PTSD was May 15, 1996, as that was the date 
PTSD was first diagnosed.  

In a January 2000 statement, however, the Director of the 
Union County Veterans Service indicated that the veteran had 
PTSD prior to that.  He submitted an October 1999 statement 
from the veteran's attending physician who noted that the 
veteran's PTSD symptoms became more marked and disabling 
between the ages of 45 and 46 years-which would have been 
1993 to 1994.  

It is unclear whether the statement and the physician's note 
were based on a review of records or on history as provided 
by the veteran.  The RO should contact both individuals and 
inquire whether their statements were based on a records 
review, and, if so, copies of those records should be 
obtained.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2096-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

A decision from the Social Security Administration (SSA) has 
been submitted; however, the evidence on which the decision 
was based has not been associated with the file.  

As the evidence may be probative of the issues on appeal, the 
RO should obtain those records.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him with the opportunity to 
submit additional evidence and argument 
to support his claims.  

2.  The RO should then take appropriate 
steps to contact the Director of the 
Union County Veterans Service and the 
veteran's attending physician who 
provided the October 1999 statement and 
inquire whether the statements they 
provided were based on a review of the 
veteran's records or the veteran's 
provided history.  If based on a review 
of the veteran's records, copies of those 
records should be obtained.  

3.  The RO also should take appropriate 
steps in order to obtain copies of the 
medical evidence on which the decision to 
award SSA disability benefits was based.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


